Bell, J.
Tbe question principally turned upon tbe meaning of tbe 4th section of the act of 1836, and we think tbe construction given it by tbe court is within tbe letter, and in accordance with its spirit. Any other interpretation would put it in tbe power of an *523interested or mischievous person effectually to prevent the opening of a recorded road, as was done in this instance.
The notion that the road could be legally opened over other ground than that designated by the view and approved by the court, was rightly repudiated.
In some portions of the country this false idea is frequently practised upon, and is often productive of mischief. It should be discontinued. It is almost needless to say, that neither the supervisor nor any unofficial person possess the right to shift the locality of a recorded road, even though the latter happens to be the owner of the ground over which it runs.
Judgment affirmed.